Citation Nr: 0333321	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-01 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from September 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The Board notes that the veteran also perfected an appeal of 
the September 2001 denial of service connection for hepatitis 
C.  The RO resolved that issue in the veteran's favor in a 
June 2002 rating decision.  Therefore, the matter is not 
currently before the Board.  

The Board also notes that the veteran submitted a notice of 
disagreement in April 2002 with respect to the 50 percent 
evaluation assigned in the September 2001 rating decision for 
service-connected post-traumatic stress disorder (PTSD).  In 
a June 2002 rating decision, the RO increased the disability 
rating to 70 percent.  Handwritten notes in the claims folder 
indicate that the veteran accepted the 70 percent rating for 
PTSD in satisfaction of his appeal.  The June 2002 rating 
decision indicates that the veteran accepted the evaluation.  
Neither the veteran nor his representative has asserted a 
contrary position.  Therefore, the matter is considered 
resolved and is not currently before the Board.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of hearing loss in service and no 
evidence of a nexus between the veteran's current hearing 
loss disability and his period of active duty service.  

3.  There is no evidence of tinnitus in service and no 
evidence of a nexus between the veteran's currently hearing 
loss disability and his period of active duty service. 


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307 (2003).

2.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
In an April 2001 letter, the RO explained the requirements 
for establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  The 
RO also listed the evidence currently of record for the 
claims.  It advised the veteran of the information required 
of him in order for it to attempt to obtain additional 
evidence.  The Board finds that this notice satisfies the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to notice under the VCAA, the Board notes that, 
in a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
U.S. Court of Appeals for the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  It found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board acknowledges that the April 
2001 letter from the RO to the veteran concerning the VCAA 
asks the veteran to submit any information or evidence within 
60 days of the letter, but also explains the consequences if 
information or evidence was received within one year after 
the date of the letter or after one year from the date of the 
letter.  To the extent such notice may be viewed as confusing 
to the veteran, the Board emphasizes that the veteran 
responded in May 2001 that he had no additional evidence to 
submit.  Moreover, in the intervening time between the 
issuance of the RO's letter and the present time, more than 
two years, neither the veteran nor his representative has 
suggested that additional evidence relevant to the appeal 
remained outstanding.  Thus, despite any technical defect in 
notice, the Board finds that it may proceed without prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

With respect to the duty to assist, the claims folder 
contains VA medical records, service medical and service 
personnel records, the transcript of the veteran's personal 
hearing testimony, and reports of VA examinations and 
opinions.  38 U.S.C.A. § 5103A.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran has not identified or 
submitted any additional evidence relevant to the appeal.  
The Board is therefore satisfied that the duty to assist has 
been met.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (list of chronic diseases, including other organic 
diseases of the nervous system, such as hearing loss).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  The Board emphasizes that 38 U.S.C.A. § 1154(b) does 
not establish a presumption of service connection, but eases 
the combat veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability 
may be connected.  See Clyburn v. West, 12 Vet. App. 296 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, it 
provides a factual basis upon which a determination can be 
made that a particular injury or disease was incurred in 
service, but does not provide a basis to link etiologically 
the injury or disease in service to the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 
supra).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Initially, the Board notes that there is no evidence of 
hearing loss within one year from the veteran's separation 
from service.  Therefore, the presumption of in-service 
incurrence for chronic disease is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Review of the claims folder reveals current medical evidence 
showing that the veteran has hearing loss disability for VA 
disability compensation purposes.  See 38 C.F.R. § 3.385.  
The veteran also has a current diagnosis of tinnitus.  
Therefore, in each claim, there is evidence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

However, there is no evidence of hearing loss or tinnitus in 
service.  Service medical records are negative for complaint 
or finding of hearing loss or tinnitus.  The report of the 
April 1970 separation examination shows no hearing loss.  The 
accompanying report of medical history reflects no complaint 
or history of hearing loss or tinnitus.  Therefore, with 
respect to these two claims, there is no evidence of chronic 
disability in service and no disorder seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

Moreover, there is no competent evidence of a nexus between 
the current hearing loss and tinnitus and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353.  
Initially, the Board acknowledges the veteran's own 
contention that he suffers from hearing loss and tinnitus as 
a result of noise exposure in service.  However, despite the 
remote history of having served in the U.S. Army as a medical 
specialist, the evidence fails to suggest that the veteran 
has any medical education or training that would make him 
competent to provide an opinion as to the etiology of either 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, his lay opinion as to the cause of the 
hearing loss and tinnitus is not competent evidence required 
to establish service connection.   

The November 2000 VA outpatient audiology evaluation 
reflected a diagnosis of hearing loss and tinnitus that was 
consistent with cochlear damage caused by noise exposure.  
Although the veteran described a history of noise exposure, 
there was no specific mention of noise exposure in service, 
either by the veteran or the audiologist.  The report of the 
December 2001 VA audiology examination showed that the 
veteran related that his hearing loss and tinnitus began in 
1974, which he believed was secondary to noise exposure as a 
helicopter crew member in service.  Although the examiner 
noted that the hearing loss and tinnitus are consistent with 
acoustic trauma, he could not trace that acoustic trauma 
directly to service, explaining that audiological examination 
at discharge was within normal limits.  

Finally, the report of the May 2002 VA examination included 
another review of the claims folder, to include the previous 
VA examination report.  The examiner observed that, although 
the veteran did not report any post-service occupational 
noise at the VA outpatient evaluation in November 2000, on 
further questioning, he related long-term occupational work 
as a welding inspector in machine plants and in construction.  
This examiner agreed that the hearing loss and tinnitus were 
not related to service.  He explained that, at the time of 
the veteran's discharge, there was no hearing loss or 
configuration of hearing that would have been associated with 
tinnitus.  The examiner concluded that, considering the 
veteran's history of working in occupational noise 
environments, the hearing loss and tinnitus were likely 
symptoms of noise-induced cochlear damage resulting from 
occupations following military service.  Absent competent 
evidence linking hearing loss or tinnitus to service, service 
connection cannot be established.  Boyer, 210 F.3d at 1353.  

The veteran argues that he incurred hearing loss and tinnitus 
as a result of noise exposure during combat flight operations 
in service in Vietnam.  The Board acknowledges that the 
veteran is a recipient of the Air Medal.  The record shows 
that this medal is awarded on the basis of combat flight 
time, of which the veteran had 207 combat flight hours.  To 
the extent this evidence demonstrates that the veteran is a 
combat veteran, the provisions of 38 U.S.C.A. § 1154(b) 
apply.  However, in this case, the presumption afforded 
pursuant to this statute section is that the veteran was 
exposed to noise during his combat service.  It is not 
presumed that his hearing loss and tinnitus were incurred or 
aggravated in service.  Competent evidence is still required 
to link the hearing loss and tinnitus to the in-service noise 
exposure.  Cohen, 10 Vet. App. at 138; Caluza, 7 Vet. App. at 
507.  As discussed above, there is no such evidence of 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for hearing 
loss and tinnitus.  38 U.S.C.A. § 5107(b).       


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



